Citation Nr: 1538755	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  09-11 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for respiratory disability, claimed as a chronic  sinus disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1993 to May 2006. 

This appeal to the  Board of Veterans' Appeals (Board) arose from a March 2007 rating decision.

In April 2010, the Veteran testified during a Board video-conference hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The Veterans Law Judge who presided at the hearing is no longer employed by the Board.  Accordingly, in May 2014 correspondence,  the Board offered the Veteran the opportunity for another Board hearing.   See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.707 (2015).  No response was received.  Therefore, in accordance with the terms of the letter, the Board presumes that no further hearing is desired, and will proceed with consideration of the appeal on the basis of the current record.  

This appeal has been processed utilizing the  Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  


FINDINGS OF FACT

1.  The weight of competent,  probative evidence indicates that the Veteran does not have, and has not had at any point pertinent to the claim for service connection on appeal, a chronic sinus disorder. 

2.  The Veteran's seasonal allergic rhinitis first manifested after service and was not caused or aggravated by service or manifested as infrequent, acute episodes of viral respiratory infections during service. 


CONCLUSION OF LAW

The criteria for respiratory disability, claimed as  a chronic sinus disorder, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter in May 2006, sent prior to the initial unfavorable decision issued in March 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, service records and post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in June 2008, May 2011, and September 2014 with respect to the service connection issue decided herein.  Although there are some inaccuracies and inconsistencies in each examination as discussed below, the Board finds that the examinations in aggregate and in combination with the all the evidence of record, are adequate to decide the issue on appeal as they were predicated on an interview with the Veteran and in the case of the 2011 and 2014 examinations, a review of the record.  The diagnoses and opinions proffered in the latter two examinations considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

The Veteran also offered testimony during his April 2010 Board hearing   In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1)  to fully explain the issues and (2)  to suggest the submission of evidence that may have been overlooked.   In this case, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) , and the hearing was legally sufficient. 

Here, during the April 2010 hearing, the Veterans Law Judge noted the issue on appeal and solicited information regarding the Veteran's in-service experiences and treatment, onset of symptoms, and his contention that he experiences a chronic sinus disorder that arose during active service.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  he Veteran testified that his VA primary care physician prescribed medication for a chronic sinus disorder.  Veterans Law Judge suggested that an opinion addressing the etiology of the Veteran's claimed disorder from this or any other physician would be helpful to his claim and, as such, held the record open for 60 days to allow the submission of such evidence.  Following the hearing, the Board also sought further development of the claim.

In April 2011 and July 2014, the Board remanded the claim for further development including additional examinations and opinions that were accomplished.  Therefore, the Board finds that there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson,, 20 Vet. App.537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

The Veteran served as a U.S. Army air operations specialist with overseas duty in Korea.  He contended in a February 2008 statement, a September 2008 notice of disagreement, and during the April 2010 Board hearing that he was treated in service on many occasions for cold, flu, and upper respiratory infections starting during a tour of duty in Korea in 1996.  He contended that a chronic sinus disorder should have been diagnosed during service and that he continued to experience episodes of sinus congestion and infection after service.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006). The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).   

The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court further held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records show that the Veteran received treatment for symptoms that included nasal and chest congestion, headache, fever, and cough on seven occasions during his 13 years of active duty.  The Veteran testified at his Board hearing that the first occasion was in 1996 while he was stationed in Korea.  In a record dated only "June 2," a physician's assistant (PA) at an aid station in Korea noted the Veteran's one and one half day "cold and flu" symptoms of swollen lymph nodes, sore throat, and cough.  The clinician prescribed a ten day course of antibiotic and cough medication.   In December 1996, the Veteran again sought treatment at the aid station for cough and chest congestion.  A clinician diagnosed viral upper respiratory infection and prescribed over-the-counter medication.  

The Veteran sought treatment in December 1998, November 2000, January 2001, May 2004, and January 2005 for similar symptoms of chest congestion, sore throat, and cough.  On each occasion, the diagnoses were upper respiratory infection, predominantly of viral origin, and on one occasion, costochondritis.  Although the episodes may have included nasal congestion, the primary symptoms were chest congestion and cough, and there were no clinical comments or diagnoses of a sinus infection.  In December 2002, the examiner, a physician, specifically noted that the nasal passages were patent, meaning unobstructed.  On most occasions, the prescription medication did not include antibiotics.  

The record contains the reports of three post-enlistment physical examinations performed in February 1992, December 2002, and December 2005.   The Veteran denied any history of sinusitis, "hay fever," or chronic or frequent colds on medical history questionnaires associated with each examination, and the military examiner noted no sinus abnormalities.   In the December 2002 examination, the Veteran reported current bronchitis, wheezing, and chronic cough, and the examining physician noted the Veteran's report that he had once coughed up blood during an episode in Korea.  However, the examiner noted that the Veteran was currently using an over-the counter decongestant for acute bronchitis and upper respiratory infection which was not a persistent problem.  In the December 2005 examination, the examiner noted that the Veteran had been taking cough medicine for one week. 

In August 2005, the Veteran sustained facial injuries in a serious motor vehicle accident.  He underwent surgery for fractures of the left maxilla and palate with the insertion of a metal plate.  

The RO received the Veteran's claim for service connection for sinus problems in March 2006.  In August 2006, the RO determined that service connection for residuals of the facial injuries was not warranted because the cause of the accident was found to be due to the Veteran's misconduct.  

In June and September 2006, VA primary care physician noted a prescription for over-the-counter decongestant medication but did not diagnose a sinus disorder or any current upper respiratory infections.  No clinic visits are of record in 2007 which corresponds to the Veteran's period of incarceration. 

In March 2007, the RO denied service connection for sinus problems because the record did not contain evidence of a current disability, and the Veteran had not appeared for a scheduled VA examination.  In a March 2007 notice of disagreement, the Veteran reported that he had been unable to appear for the examination because he was incarcerated, and he requested another VA examination.  

In a February 2008 statement, the Veteran called attention to his service treatment records that he contended showed treatment many times for sinus problems, headaches, upset stomach, wheezing, and coughing.  He specifically called attention to the comment by the military examiner in the December 2002 physician examination report that the Veteran was taking and over-the-counter medication for congestion at the time of the examination.  In a March 2008 statement, the Veteran's mother identified herself as a registered nurse and noted that the Veteran experienced daily sinus drainage that often caused headaches, loose stool, cough, and occasional sinus infections.  She also called attention to the service treatment record entries of bronchitis, wheezing, and chronic cough noted by the military examiner in December 2002.   

In June 2008, a VA physician did not note a review of the claims file but noted the Veteran's report of recurrent episodes of sinusitis for several years including several occasions on active duty.  He reported that he currently experienced three to four infections per year with congestion, drainage, headaches, low grade fever, and tenderness over the sinuses.  He reported being prescribed antibiotic medication and self-treatment with over-the-counter decongestants.  On examination, the physician noted minimal tenderness over the maxillary sinuses with no drainage, redness, or swelling and no nasal obstruction.  X-rays showed residuals of multiple facial fractures and left maxillary mucosal thickening probably from scarring.  Nevertheless, the physician diagnosed recurrent sinusitis without explanation, apparently based only on the Veteran's reports and the imaging studies showing scarring.  

In June 2008, the RO continued to deny service connection for sinus disorder because service records did not show the onset of a sinus disorder during active service. 

In September 2008, the Veteran renewed his notice of disagreement.  He contended that his sinus symptoms during service were mistakenly diagnosed as other disorders, often by medics and nurse practitioners, and that his records may be incomplete.  He contended that it was a common fact that recurrent sinusitis can lead to cold-like symptoms and lower the immune system to increase susceptibility to infection.  He cited each of the service record entries noted above and contended that he often did not have a high fever that would normally be seen with colds and flu.  He noted that after service, he sought VA treatment and was prescribed an over-the-counter decongestant.  He noted that he was also currently prescribed an antibiotic medication.  

VA outpatient treatment records in late 2008 and 2009 show occasional prescriptions for antibiotic medications for what was noted by clinicians as "acute" sinus congestion.  In early 2009, VA clinicians also prescribed an over-the-counter medication for everyday allergies.  There was no mention of recurrent chest congestion, wheezing, or persistent cough.  

During the April 2010 Board hearing, the Veteran testified that his sinus disorder first manifested in 1996 while stationed in Korea.  He acknowledged that his symptoms were first treated as cold or flu which progressed to upper respiratory infections.  He stated that he was diagnosed with sinusitis by VA clinicians immediately after service and was currently under treatment at VA clinics with oral medication and nasal sprays.  He stated that his VA physicians had specifically diagnosed a chronic sinus disorder and had told him orally that his current disorder was linked to his episodes of upper respiratory infections in service.  The presiding Veterans Law Judge held the record open for 60 days to permit the Veteran to obtain a written opinion from his physician.  

In April 2011, the Board remanded the claim to obtain current VA outpatient treatment records and to provide an opinion whether the diagnosis of recurrent sinusitis made by the VA physician in June 2008 was incurred in or aggravated by active service.  

In May 2011, a VA physician noted a review of the claims file and the Veteran's report of the onset of sinus trouble and seasonal allergies in 1993 while stationed at Fort Campbell, Kentucky.  He reported that he had rhinorrhea, post nasal discharge, throat discomfort, and midfacial pressure and headache in the spring and fall each year that he self-treated with over the counter decongestants.  He reported that the episodes continued after service, once or twice per year, although he had not experienced an episode in the past year.  The physician noted the service record entries for upper respiratory infections as summarized above.   On examination, the physician noted minimal evidence of the facial surgery and no tenderness of the parasinal areas.  Nasal airways were adequate bilaterally.  Parasinal X-rays showed the residuals of the surgery which were well preserved and pneumatized without air/fluid levels or haziness with no change compared to the imaging in 2008.  The physician found that the imaging studies showed no evidence of current acute or chronic sinusitis.  The physician also noted that no pure sinus disease or acute sinusitis was demonstrated in service and that the upper respiratory infections in service, often designated viral, and not particularly more often involving sinus complaints, did not support chronic sinusitis during service. 

In July 2014, the Board again considered the appeal and found that the May 2011 VA examination was not entirely adequate because the physician did not address the June 2008 diagnosis of acute sinusitis and provide an opinion whether that disorder was incurred or aggravated in service even if it was now resolved or was manifested as seasonal allergies.  The Board directed that another examination and opinion be obtained from a different examiner. 

In September 2014, a different VA physician noted a review of the claims file and the Veteran's reports of no visits to a VA physician for nasal congestion in the past two years.  The Veteran reported that he used over-the-counter medications in the autumn of the year but no antibiotics.  The physician noted that the Veteran was diagnosed with rhinitis in 1993 without explanation or citation to service records.  On examination, the physician noted no nasal obstruction, permanent hypertrophy, nasal polyps, or signs of infection.  The physician referred to X-rays obtained concurrent with his examination that again showed residuals of the facial surgery but no fluid or mucosal thickening or evidence of acute or chronic inflammation.  The physician acknowledged the service records of viral upper respiratory infections with cough and sore throat but found that neither the multiple X-rays nor the history supported a diagnosis of chronic or recurrent sinusitis.  

The Board finds that service connection for acute or chronic sinusitis is not warranted because this disease did not manifest during service or at any time after service during the period covered by this appeal.  The Board acknowledges the Veteran's contentions that his service records may be incomplete and that his symptoms were not properly diagnosed by military clinicians, some of whom were not physicians.  

First, the Board finds no indication that service treatment records may be missing because there are periodic entries on many occasions throughout the Veteran's active duty.  These records included three post-enlistment physical examinations in which the Veteran denied any history of either sinusitis or chronic nasal allergies.  Had there been missing diagnoses or treatment for chronic sinus infections, it is reasonable that the Veteran would have acknowledged so in the questionnaires in 1999, 2002, and 2005.  

Second, the Board finds that the military outpatient treatment rendered and recorded by the assigned clinicians are both competent and probative, even if noted by medics and practitioners other than physicians.  The Veteran sought treatment on seven occasions, but, over a period of many years between 1996 and 2005 at intervals of many months for consistently diagnosed viral infections.  The Veteran is not competent to retroactively challenge the diagnoses as mistaken or to determine that he actually had a sinus disorder because of indicators such as body temperature because such diagnoses and treatment require medical training which the Veteran does not possess.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).   

Although the Veteran's mother is a registered nurse and is competent to provide an opinion, her retroactive assessment implying that the episodes evaluated in service were the onset of current daily nasal congestion is less probative than those of the clinicians who examined the Veteran at the time and consistently diagnosed viral infections, many limited to chest and not nasal congestion.  Notably, she did not address the Veteran's denial of a chronic sinus disorder on three military physical examinations.  Her statement also warrants less weight that those of the VA physicians who noted a review of the claims file and did not find that the occasional viral infections were early manifestations of a sinus disorder. 

Aside from the residuals of the facial surgery for which service connection is not available , the Board finds that the Veteran does not now have nor at any point pertinent to the current claim has had a chronic sinus disorder for which service connection may be granted.  The Board places no probative weight on the diagnosis noted by the VA physician in June 2008 because it was based entirely on the Veteran's report without reference to the service records or any confirming clinical observations.  The Board acknowledges that VA outpatient clinicians prescribed over-the-counter and occasionally antibiotic medications in 2008 and 2009 for acute congestion, but none of the primary care providers entered a diagnosis of a chronic sinus disorder.  Although the Veteran testified that his primary care physician told that he had a chronic sinus disorder-alluding to the existence of a relationship between his then-current symptoms and the infrequent respiratory symptoms in service-he has not provided a written opinion from the physician after being provided an opportunity to do so.  No such opinion is of record.   Moreover, the Veteran's unsupported assertions as to what a physician purportedly told him have no probative value.  See, e.g., Robinette v. Brown, 8 Vet. App. 69, 77 (1995)). 

The Board places probative weight on the evaluation of the VA physicians in 2011 and 2014 that the Veteran does not have a chronic sinus disorder based on the series of imaging studies and the history in the record that they reviewed.  Instead, the latter examiner diagnosed allergic rhinitis.  However, his notation of an onset and diagnosis of allergic rhinitis in 1993 is not consistent with the service records that he cited correctly for infrequent, acute upper respiratory viral infections.  As noted, the Veteran denied any chronic sinus disorders and hay fever in several medical history questionnaires to include in connection with the last in-service examination in December 2005.  Post service outpatient treatment records and the Veteran's statements of seasonal allergic reactions mention these reactions not earlier than 2008, several years after active service, and no competent professional has established a medical nexus between any incident of service-to include complaints/symptoms noted therein and the allergic rhinitis shown years post service.

The weight of the competent, probative evidence demonstrates that the Veteran has had allergic rhinitis during the period under consideration, but not sinusitis or a chronic sinus disorder, and that allergic rhinitis manifested after service and not as infrequent viral respiratory infections, best competently and credibly diagnosed at that time as viral colds and flu.  As the preponderance of the evidence is against this claim, the "benefit-of-the-doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for respiratory disability, claimed as a chronic sinus disorder, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


